The respondents’ determination which denied the petitioner’s application to participate in the Work Release Program was reached after consideration of all appropriate factors and was not affected by irrationality bordering on impropriety (see, Matter of Gonzalez v Wilson, 106 AD2d 386; Matter of Hoffman v Wilson, 86 AD2d 735).
We have considered the contentions raised in the petition*732er’s pro se brief and find them to be without merit. Mollen, P. J., Bracken, Lawrence and Hooper, JJ., concur.